
	
		II
		Calendar No. 648
		110th CONGRESS
		2d Session
		S. 1476
		[Report No. 110–296]
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mrs. Feinstein (for
			 herself, Mrs. Boxer,
			 Mr. Inouye, Ms.
			 Cantwell, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  special resources study of the Tule Lake Segregation Center in Modoc County,
		  California, to determine the suitability and feasibility of establishing a unit
		  of the National Park System.
	
	
		1.Short titleThis Act may be cited as the
			 Tule Lake Segregation Center Special
			 Resource Study Act.
		2.Study
			(a)In
			 GeneralThe Secretary of the Interior (referred to in this Act as
			 the Secretary) shall conduct a special resource study of the
			 national significance, suitability, and feasibility of including the Tule Lake
			 Segregation Center in the National Park System.
			(b)Inclusion of
			 Sites in the National Park SystemThe study under subsection (a)
			 shall include an analysis and any recommendations of the Secretary concerning
			 the suitability and feasibility of designating the site as a unit of the
			 National Park System that relates to the themes described in section 3.
			(c)Study
			 GuidelinesIn conducting the study authorized under subsection
			 (a), the Secretary shall use the criteria for the study of areas for potential
			 inclusion in the National Park System contained in section 8 of Public Law
			 91–383 (16 U.S.C. 1a–5).
			(d)ConsultationIn
			 preparing and conducting the study under subsection (a), the Secretary shall
			 consult with Modoc County, the State of California, appropriate Federal
			 agencies, Tribal and local government entities, private organizations, and
			 private land owners.
			3.ThemesThe study authorized under section 2 shall
			 evaluate the Tule Lake Segregation Center with respect to the following
			 themes:
			(1)The significance
			 of the site as a component of World War II.
			(2)The significance
			 of the site as it related to other war relocation centers.
			(3)Historic
			 buildings, including the stockade, that are intact and in place, along with
			 numerous other resources.
			(4)The contributions
			 made by the local agricultural community to the war effort.
			(5)The potential
			 impact of designation of the site as a unit of the National Park Service on
			 private land owners.
			4.ReportNot later than 1 year after funds are made
			 available for this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report describing the findings, conclusions,
			 and recommendations of the study.
		
	
		1.Short titleThis Act may be cited as the
			 Tule Lake Segregation Center Special
			 Resource Study Act.
		2.Study
			(a)In
			 generalThe Secretary of the Interior (referred to in this Act as
			 the Secretary) shall conduct a special resource study of the
			 Tule Lake Segregation Center to determine the national significance of the site
			 and the suitability and feasibility of including the site in the National Park
			 System.
			(b)Study
			 guidelinesThe study shall be conducted in accordance with the
			 criteria for the study of areas for potential inclusion in the National Park
			 System under section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
			(c)ConsultationIn
			 conducting the study, the Secretary shall consult with—
				(1)Modoc County;
				(2)the State of
			 California;
				(3)appropriate Federal
			 agencies;
				(4)tribal and local
			 government entities;
				(5)private and nonprofit
			 organizations; and
				(6)private
			 landowners.
				(d)Scope of
			 studyThe study shall include an evaluation of—
				(1)the significance of the
			 site as a part of the history of World War II;
				(2)the significance of the
			 site as the site relates to other war relocation centers;.
				(3)the historical resources
			 of the site, including the stockade, that are intact and in place;
				(4)the contributions made by
			 the local agricultural community to the World War II effort; and
				(5)the potential impact of
			 designation of the site as a unit of the National Park System on private
			 landowners.
				3.ReportNot later than 3 years after the date on
			 which funds are made available to conduct the study required under this Act,
			 the Secretary shall submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report describing the findings, conclusions, and recommendations of
			 the study.
		
	
		April 10, 2008
		Reported with an amendment
	
